Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment files 03/15/2021 has been entered. Claims 1-20 are pending. Claims 1-20 have been amended. No claim is cancelled or added.  

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: DEOPURA does not teach or suggest “teaches identify a user profile that has been associated with the group-based communication system or a communication channel of the group-based communication system for less than a threshold time; and “based at least in part on a determination that the user profile has been associated with the group-based communication system or the communication channel for less than the threshold time, determine an integration metric associated with the user profile, wherein the integration metric represents a first level of engagement of the user profile with content associated with the group-based communication system or the communication channel”
In response to the applicant’s argument DEOPURA teaches identify a user profile that has been associated with the group-based communication system or a communication channel of the group-based communication system for less than a threshold time ([0043], the presentation conference module can identify the user as a registered attendee of the presentation based on an identifier. This identifier can be any identification mechanism that confirms the user's identify and [0051], the identified user 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 2-7, 8-14, and 16-20 are also rejected since the claims are dependents of claims 1, 8, and 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEOPURA (US 20180007150) hereinafter DEOPURA in view of Kerger et al. (US 20130109425) hereinafter Kerger.
Regarding claim 1, DEOPURA teaches an apparatus for performing dynamic user integration in a group-based communication system (i.e. the server system provide a system for encouraging user engagement during a presentation to a group of users, [0084]), the apparatus comprising at least one processor and at least one memory including a computer program code,  then the engagement metric is decreased by a certain amount, and if the value of the engagement metric (at completion of the presentation) falls below another engagement threshold, then the user's engagement, [0050]), generate an integration notification indicating an under-engagement with the content associated with the group-based communication system or the communication channel (i.e. the server system can determine 
However, DEOPURA does not explicitly disclose cause the integration notification to be rendered on a display associated with the user profile.  
However, Kerger teaches cause the integration notification to be rendered on a display associated with the user profile (i.e. displaying visual feedback on the display to indicate the participation state of each member of the group, [0008]).
Based on DEOPURA in view of Kerger it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying visual feedback on the display to indicate the participation state of each member of the group to DEOPURA because DEOPURA teaches user engagement during a presentation to a group of users, ([0084]) and Kerger suggests displaying visual feedback on the display to indicate the participation state of each member of the group, ([0008]).
One of ordinary skill in the art would have been motivated to utilize Kerger into DEOPURA system in order to increase user experience during user’s engagement with a group of users of DEOPURA system.

Regarding claim 2, DEOPURA does not explicitly disclose the integration notification comprises an indexed integration notification that is configured to be rendered as part of a dynamic user integration portal.
However, Kerger teaches the integration notification comprises an indexed integration notification that is configured to be rendered as part of a dynamic user integration portal (i.e. any suitable graphical features can be utilized to indicate the participation state(s) of the various members. In various embodiments, the display can include visual features to indicate the reason for non-participation of one or more group members, [0085]). Therefore, the limitations of claims 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, DEOPURA does not explicitly disclose the dynamic user integration portal is transmitted using a prioritized resource allocation status.
However, Kerger teaches the dynamic user integration portal is transmitted using a prioritized resource allocation status (i.e. the display screen may display only a limited number of icons, and may enable the user to scroll through to view additional icons and/or may include a separate icon to enable the user to view the icons of additional group members, [0085]). Therefore, the limitations of claims 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, DEOPURA does not explicitly disclose the integration notification is rendered in response to detecting a triggering user interaction associated with the integration metric.
However, Kerger teaches the integration notification is rendered in response to detecting a triggering user interaction associated with the integration metric (i.e. When the participation state of a group member changes (i.e., determination block 1010=Yes), the device may determine the updated participation states and display visual features indicating the updated participation states, [0086]). Therefore, the limitations of claims 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, DEOPURA teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: detect an integrative user interaction associated with the integration metric  (i.e. When the server system determines that the presentation is not over, at the server system can continue to process any other interaction messages and/or feedback messages received, [0085]); update the second level of engagement based on the integrative user interaction  (i.e. continue 

Regarding claim 6, DEOPURA teaches determining the integration metric associated with the user profile comprises: determining a plurality of other user profiles associated with the user profile (i.e. determine a particular group of users might be interested in a particular presentation, based on user information that is associated with that particular group of users, [0041]); mapping a level of engagement for each of the plurality of other user profiles with respect to a plurality of other integration metrics onto a functionality space; and selecting, from the plurality of integration metrics and based on the functionality space, the integration metric (i.e. This user information includes details about the particular user that are used to determine which prior presentations might be of interest to that particular user. For instance, in one implementation, a matching algorithm uses details about the user and matches them to keywords associated with the prior presentation to generate suggestions for selected ones of the prior presentations that might be of interest to that particular user, [0061]).

Regarding claim 7, DEOPURA does not explicitly disclose the integration notification comprises a connection recommendation, associated with another user profile that is related to the user profile.
 However, Kerger teaches the integration notification comprises a connection recommendation, associated with another user profile that is related to the user profile (i.e. the device displays visual feedback that indicates which users from a group are available to participate in a group communication as well as which users from the group are not available, 

Regarding claims 8-20, the limitations of claims 8-20 are similar to the limitations of claims 1-7. DEOPURA further teaches a non-transitory computer storage medium comprising instructions (i.e. a machine-readable storage medium (media) having instructions stored thereon/in, [0104]). Therefore, the limitations of claims 8-20 are rejected in the analysis of claims 1-7 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
4/26/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447